 

'\ I
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations F l !-».. t D

   

UNITED STATES DISTRICT CoUR"r MAR 01 2019

soUTHERN DISTRICT oF CALIFORNIA CMK US mm H,C., egqu

SOUTHE;HN [)|SlH|Cl Ol- CAL|l-OFlNlA

 

 

 

UNITED STATES oF AMER[CA .IUDGMENT IN A CRIMINAL CASE UH’U f Y
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or ARer November l, 1987)

G d V .-M ld d
star 0 afgas a °“a ° casesumb@r; 18-¢r-07196-JAH-1

Julie Blair
Defendant’s Attomey

 

REG!sTRATloN No. 74039308

E -'

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. On€

l:] was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following alfegation(s):

Allegation Number Nature of Violation

l nvl , Committed a federal, state or local offense

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984_

IT lS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstancesl

_Eebruarv 26. 2019

Da of Imposition of Sentence

l

 

N. John A. Houston
ITED STATES DISTRICT JUDGE

l 8-cr-07196-JAH-1

.L

ZAO 245}3 (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Gerardo Vargas-Maldonado Judgment - Page 2 of 2
CASE NUMBER: l 8-cr-07196-JAH-l
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twelve months consecutive to Sentence in case lScr4072-JAH.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:]lj

E The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

|:| as notified by the United States Marshal.
m The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
l:l on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on 10
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

IS-cr-O7 l 96-JAH-l

